Exhibit 10.38

PHARMERICA CORPORATION

SUMMARY OF 2007 SHORT-TERM INCENTIVE PROGRAM

On August 7, 2007, the Compensation Committee adopted a 2007 short-term
incentive program (the “STIP”) under the PharMerica Corporation 2007 Omnibus
Incentive Plan (the “Omnibus Plan”). The STIP provides for performance-based
annual cash awards to the Corporation’s Chief Executive Officer, executive
officers, and certain other officers and employees of the Corporation. The STIP
advances the Corporation’s commitment to performance-based compensation
practices by providing participants an opportunity to earn annual cash bonuses
upon achievement of certain pre-established short-term performance objectives.

Eligibility. STIP cash awards will be granted to certain senior officers of the
Corporation. In addition, the Committee may grant STIP cash awards to other
employees in its discretion.

Performance Cycle. The STIP performance cycle is for the current year, beginning
on August 1, 2007 and ending on December 31, 2007.

Award Targets. The amount of the awards under the STIP are based on individual
participant bonus targets. Individual participant bonus targets will be
established by the Compensation Committee for each participant based upon the
Compensation Committee’s determination of the appropriate bonus target amounts
which will enable the Corporation to remain competitive and retain and recruit
top employees. Individual participant bonus targets will range from 5% to 100%
of base salary, with targets for the Corporation’s executive officers between
35% and 100% of base salary.

The Compensation Committee established the bonus targets under the STIP for the
Corporation’s principal executive officer, principal financial officer and other
top executive officers as follows:

 

Executive

  

Title

  

Bonus Target

Gregory S. Weishar    Chief Executive Officer    100% of base salary Michael J.
Culotta    Executive Vice President & Chief Financial Officer    75% of base
salary Janice Rutkowski    Senior Vice President & Chief Clinical Officer    80%
of base salary Richard Toole    Senior Vice President & Chief Information
Officer    50% of base salary Anthony Hernandez    Senior Vice President of
Human Resources    60% of base salary Robert McKay    Senior Vice President of
Sales and Marketing    50% of base salary Berard Tomassetti    Senior Vice
President and Chief Accounting Officer    45% of base salary

Performance Criteria. The performance criteria under the STIP is divided into a
company performance-based component and group/individual performance-based
component for different employees as set forth in the chart below.

 

Title

 

Company

Performance

 

Individual/Group
Performance

CEO and Executive VPs   100%   0% Senior VPs   75%   25%
Vice Presidents and Directors   50%   50% All others   25%   75%

Under the STIP, the company performance will be measured by comparing the
Corporation’s annual earnings before interest, taxes, depreciation and
amortization (“EBITDA”), to a target EBITDA for the



--------------------------------------------------------------------------------

entire 2007 fiscal year. Group/individual performance will be measured by
comparing certain group/individual performance metrics to target
group/individual performance metrics, to be determined by management.

Award Payouts. Award payout levels are based on the percentage of the
performance target achieved. Generally, the percentage of the award earned at
the end of the performance cycle shall be determined according to the following
schedule; however the actual award payout will be interpolated between the
percentages set forth in the chart based on actual results:

 

Performance Achievement

  

Payout Level

< 90% of Performance Target    0% of Award Target 90% of Performance Target   
50% of Award Target 100% of Performance Target    100% of Award Target 110% of
Performance Target    110% of Award Target 120% of Performance Target    125% of
Award Target > 120% of Performance Target    125% of Award Target

Payment of Awards. Payment of STIP awards will be made in cash. Awards will be
paid on a specific date by which the Compensation Committee reasonably expects
that the Corporation’s EBITDA for the year on which the award was based will
have been reported. The Corporation will make the payment of the STIP awards to
participants as soon as administratively practicable following the date of the
award determination, but no later than March 15, 2008.

Vesting and Forfeiture. STIP participants must remain continuously employed by
the Corporation until the end of the current year in order to be entitled to
receive a payout of an STIP award.

Other Terms & Provisions. STIP participants are not permitted to transfer STIP
awards, except by will or the laws of descent and distribution. The Corporation
shall be entitled to withhold from any payments of awards under the STIP any and
all amounts required to be withheld for federal, state and local withholding
taxes. The Committee shall have the discretion to change terms and conditions of
STIP awards as it deems necessary to ensure that the STIP awards satisfy all
requirements for “performance-based compensation” within the meaning of
Section 162(m)(4)(c) of the Internal Revenue Code.

 